TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 8, 2021



                                      NO. 03-20-00619-CV


                                 The State of Texas, Appellant

                                                v.

 City of Austin, Texas; County of Travis, Texas; Steve Adler, in his Official Capacity as
Mayor, City of Austin, Texas; and Andy Brown, in his Official Capacity as County Judge,
                          County of Travis, Texas, Appellees




       APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA
               DISSENTING OPINION BY JUSTICE GOODWIN


This is an appeal from the district court’s order denying the State’s motion for temporary

injunction signed on December 31, 2020. Having reviewed the record, it appears that the Court

lacks jurisdiction over the appeal.    Therefore, the Court dismisses the appeal for want of

jurisdiction. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.